Title: To George Washington from Edward Hand, 4 June 1794
From: Hand, Edward
To: Washington, George


               
                  Sir
                  Lancaster [Pa.] June 4th 1794
               
               As nothing could give me so much pain of mind as even An Apprehension that any part of my conduct might be viewed in an unfavourable light by you, and as it is possible you may be informed of the negative Ansr I find myself however reluctantly, obliged to give to a question very lately put to me, without being at the same time acquainted with the reasons which influenced me; I take the liberty of explaining myself on the Subject, and at the same time entreating that, you will have the goodness to pardon the intrusion.
               It is true the communication was made in confidence, but I cannot think that imparting it to you Sir can be deemed a breach of that confidence.
               It is as follows
               "I beg to be informed by first opertunity whether you will accept the Office of Supervisor to move to Philadelphia, Mr Clymer being about to resign."
               Now Sir altho it would be extremely flattering to me to suppose I enjoyed so much of your confidence & that of the Senate of the United States as to put the Alternative in my power & tho I must confess the Emoluments are Adequate to the Services to be rendered, and would be highly convenient to me if it was possible for me to do the duties of the Office without being Obliged to reside constantly in Philada, I am however aware that a removal to that City with my Family would be a measure ruinous to them & me—first, it would derange all my little plans of Subsistence here, and deprive me of the small Aid my practice brings to
                  
                  industry of another nature, in the next place, at the present enormous rate of House-rent in the City, it would take nearly the whole of the Salary to pay House & Office rent & Compensate a good Clerk, and leave me to Struggle with the maintenance & other incidental expences of a large Family, an expence indeed which my finances will not admit of—I therefore humbly trust that you will attribute my hesitation on this Occasion, to its true motive, necessity, and that you will be pleased to credit me when I assure you most solemnly that, as it always has so it ever shall be my most earnest desire to serve the U.S. to the utmost of my Ability. with sentiments of gratitude & the most profound respect—I have the honor to be Sir your most obedt & most hble Servt
               
                  Edwd Hand
               
            